DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-7, 13-26, 28 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Bhalero et al. (Bhalerao, Abhir, et al. "Fast re-rendering of volume and surface graphics by depth, color, and opacity buffering." Medical Image Analysis 4.3 (2000): 235-251 – hereinafter Bhalero).	

Regarding claim 1, Bhalero discloses a computer-implemented method for rendering a volumetric dataset and a surface embedded in the volumetric dataset (title, abstract), the method comprising: 
 	performing a volume rendering process, the volume rendering process generating a volume rendering of the volumetric dataset (A method for quickly re-rendering volume data consisting of several distinct materials and intermixed with moving geometry is presented – abstract); 
The technique works by storing depth, color and opacity information, to a given approximation, which facilitates accelerated rendering of fixed views at moderate storage overhead without re-scanning the entire volume – abstract.
A voxel representation that includes the material labeling and/or tissue occupancy values allows the intermediate depth structures (see later) to be built in a single pass.
During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray. The final stage is to composite the multiple
image and depth–buffer combinations controlled by color and transparency information – page 237, Col 1, ¶2. Also see fig. 1. Also see section “2. Super-z depth buffereing”); 
 	performing a surface rendering process, the surface rendering process generating a surface rendering of the surface, the surface rendering process comprising using the depths and respective locations (Our compositing approximates this process (depending on the quality set by d ), regarding all segments as surfaces (see the first segments have a range of start depth values Section 4.1 for an empirical analysis) – page 239, section 2.2, last ¶); and 
 	combining the volume rendering and the surface rendering into a combined rendering of the volumetric dataset and the surface (see section 3. Combining volume data and surface rendered geometry, pages 239-240. Also see figs. 5 & 6).  
Regarding claim 2, Bhalero discloses the method according to claim 1 wherein the surface rendering process comprises, based on a comparison of a depth of a fragment of the surface with a depth stored in association with a location associated with the fragment of the surface, clipping the fragment of the surface from the surface rendering (All the first segments have a range of start depth values between z1 and z2. Similarly, all the second segments have a range of start depth values between z3 and z4. Fig. 8(a) and (b) illustrate the segment voxel depth hulls for two different torus shaped volumes, which are to be merged with any geometry. These appear as backface culled – page 239, Col. 2, ¶1.
Fig. 10(k) shows the super-z buffer as a color-coded image (receding to the back). Where objects overlap the following color coding is used: red, green, blue, yellow,
cyan, magenta, for overlaps of 1, 2, 3, 4, 5 and 6; and white for overlaps of greater than 6. Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. Also see fig. 9. Fragment of the surface could reasonably any of pixel, voxel, triangle … etc. ).  
Regarding claim 3, Bhalero discloses the method according to claim 1 wherein the surface rendering process comprises, based on a comparison of a depth of a fragment of the surface with a depth stored in association with a location associated with the fragment of the surface, selecting a rendering style or parameter for use in rendering the fragment by the surface rendering process (All the first segments have a range of start depth values between z1 and z2. Similarly, all the second segments have a range of start depth values between z3 and z4. Fig. 8(a) and (b) illustrate the segment voxel depth hulls for two different torus shaped volumes, which are to be merged with any geometry. These appear as backface culled – page 239, Col. 2, ¶1.
Fig. 10(k) shows the super-z buffer as a color-coded image (receding to the back). Where objects overlap the following color coding is used: red, green, blue, yellow,
cyan, magenta, for overlaps of 1, 2, 3, 4, 5 and 6; and white for overlaps of greater than 6. Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. Also see fig. 9. Fragment of the surface could reasonably any of pixel, voxel, triangle … etc. 
Also according to fig. 10, we see that rendering style, parameter for rendering the fragment is determined based on a comparison of a depth of a fragment of the surface with a depth stored in association with a location associated with the fragment of the surface).  
	Regarding claim 6, Bhalero discloses the method according to claim 1 wherein determining the depths of the respective locations in the volume rendering comprises using a ray casting process to obtain the depths (A voxel representation that includes the material labeling and/or tissue occupancy values allows the intermediate depth structures (see later) to be built in a single pass. During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray – page 237, ¶2).  
Regarding claim 7, Bhalero discloses the method according to claim 6: 
 	wherein using the ray casting process to obtain the depths comprises: 
 	casting a plurality of rays through the volumetric dataset, each ray being associated with a location of the respective locations (Fig. 2 illustrates an example of a ray cast front-to-back through two uniform materials, m51 and m52, showing the voxel segments encountered. The horizontal axis represents the depth, i.e. z. This illustrates the ray set of Eq. (5) for m51 and m52 showing the extent of the volume segments represented by the opacity values a[1], a[2], a[3]. To determine the output color for segment ray-sets, therefore, which are an encoding of the voxels encountered during the rendering, we merge all the segment sets, m sorting by depth order and compositing in the same manner as Eqs. (1) and (2):  – page 238, Col. 1, last ¶ - Col. 2, until equation 7); 
 	determining, along each of the rays, at least one depth value associated with a predetermined change in a value related to the volumetric dataset, and storing the at least one depth values in a data structure (Fig. 2 illustrates an example of a ray cast front-to-back through two uniform materials, m51 and m52, showing the voxel segments encountered. The horizontal axis represents the depth, i.e. z. This illustrates the ray set of Eq. (5) for m51 and m52 showing the extent of the volume segments represented by the opacity values a[1], a[2], a[3]. To determine the output color for segment ray-sets, therefore, which are an encoding of the voxels encountered during the rendering, we merge all the segment sets, m sorting by depth order and compositing in the same manner as Eqs. (1) and (2):  – page 238, Col. 1, last ¶ - Col. 2, until equation 7); and 
 	selecting, according to predetermined criteria, a pre- determined number of the at least one depth values at each respective location to be used as initial values for the depths at each of the respective locations ( where A[0] = 0 and C [0] = 0, eq. 7).  
Regarding claim 13, Bhalero discloses a computer-implemented method for rendering a volumetric dataset and a surface embedded in the volumetric dataset (title, abstract), the method comprising: 
 	determining depths of the surface at respective locations with respect to a viewing point to be used to render the volumetric dataset and storing the depths in association with the respective locations (Stage 1 determines the depth clipping planes which are used to gate the sending of geometry through the rasterization – page 239, section 3.1, ¶2.
Fig. 2 illustrates an example of a ray cast front-to-back through two uniform materials, m51 and m52, showing voxel segments encountered. The horizontal axis represents the depth, i.e. z. This illustrates the ray set of Eq. (5) for m51 and m52 showing the extent of the volume segments represented by the opacity values α[1], α[2], α[3] – page 238, Col. 1, last ¶); and 
 	performing a volume rendering process to render the volumetric dataset, the volume rendering process comprising applying a shading process using the depths of the surface and the respective locations (title, abstract, Fig. 1 shows an overview of super-z based rendering. Each volumetric object is separately rendered parameterized by the global camera and lighting model (the material properties controlling the shading of each volume can be defined differently if required) – page 237, Col. 1, ¶2. 
Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶).  
Regarding claim 14, Bhalero discloses the computer-implemented method according to claim 13, wherein the shading process comprises a modification process to modify one or more optical properties of a first point in the volumetric dataset based on a comparison of a depth of the first point with a depth of the surface stored in association with a location associated with the first point (Depth is shaded in the original object color from light (at the front) to dark at the back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶
All the first segments have a range of start depth values between z1 and z2. Similarly, all the second segments have a range of start depth values between z3 and z4. Fig. 8(a) and (b) illustrate the segment voxel depth hulls for two different torus shaped volumes, which are to be merged with any geometry. These appear as backface culled – page 239, Col. 2, ¶1
Fig. 10(k) shows the super-z buffer as a color-coded image (receding to the back). Where objects overlap the following color coding is used: red, green, blue, yellow,
cyan, magenta, for overlaps of 1, 2, 3, 4, 5 and 6; and white for overlaps of greater than 6. Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. Also see fig. 9. Fragment of the surface could reasonably any of pixel, voxel, triangle … etc.
Also see equations 4-7, in page 238).  
Regarding claim 15, Bhalero discloses the computer-implemented method according to claim 14, wherein the modification process is based on one or more properties of a fragment of the surface having the depth stored in association with the location associated with the first point (Depth is shaded in the original object color from light (at the front) to dark at the back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶
All the first segments have a range of start depth values between z1 and z2. Similarly, all the second segments have a range of start depth values between z3 and z4. Fig. 8(a) and (b) illustrate the segment voxel depth hulls for two different torus shaped volumes, which are to be merged with any geometry. These appear as backface culled – page 239, Col. 2, ¶1
Fig. 10(k) shows the super-z buffer as a color-coded image (receding to the back). Where objects overlap the following color coding is used: red, green, blue, yellow,
cyan, magenta, for overlaps of 1, 2, 3, 4, 5 and 6; and white for overlaps of greater than 6. Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. Also see fig. 9. Fragment of the surface could reasonably any of pixel, voxel, triangle … etc.
Also see equations 4-7, in page 238).  
Regarding claim 16, Bhalero discloses the computer-implemented method according to claim 15, wherein the one or more properties of the fragment of the surface comprise a colour, an opacity, and/or a normal direction (eqn. 7, are of opacity and color).  
Regarding claim 17, Bhalero discloses the computer-implemented method according to claim 16, wherein modifying the one or more optical properties of the first point comprises performing a blending process to obtain a201918940 52 modified colour for the first point based on a colour of the first point and a colour of the fragment of the surface (eqn. 7. Also see fig. 10).  
Regarding claim 18, Bhalero discloses the computer-implemented method according to claim 17, wherein modifying the one or more optical properties of the first point comprises determining one or more parameters of the blending process based on a property of the fragment of the surface, such as a property indicating that the fragment of the surface is at an edge of the surface (as best understood due to the 35 USC § 112(b) rejection made above, eqn. 7. Also see fig. 10).  
Regarding claim 19, Bhalero discloses the computer-implemented method according to claim 16, wherein the one or more optical properties of the first point comprise an opacity, and wherein modifying the one or more optical properties of the first point comprises modifying the opacity of the first point (eqn. 7, Also see eqns. 4-6, fig. 10).  
Regarding claim 20, Bhalero discloses the computer-implemented method according to claim 13, wherein the method comprises performing a surface rendering process to produce a surface rendering of the surface, and wherein the surface rendering process comprises the determining of the depths of the surface (title, abstract, section 3 in page 239, fig. 5).  
Regarding claim 21, Bhalero discloses the computer-implemented method according to claim 20, wherein the surface rendering process comprises a rasterization- based process (section 3 in page 239, fig. 5).  
Regarding claim 22, Bhalero discloses the computer-implemented method according to claim 21, wherein the determining the depths of the surface at the respective locations comprises performing a depth peeling process (Fig. 14(a) shows the skin semi-transparent revealing the bones (femur, tibia, fibula, and patella). The skin has been peeled away in Fig. 14(b) – page 246, Col. 2, section 4.4, ¶1).  
Regarding claim 23, Bhalero discloses the computer-implemented method according to claim 21, wherein the determining the depths of the surface at the201918940 53 respective locations comprises generating a fragment linked list (section 4.2, Super-z list sizes, page 242).  
Regarding claim 24, Bhalero discloses the computer-implemented method according to claim 21, wherein the surface rendering process comprises rasterizing the surface for deferred shading during the volume rendering process (In the method outlined below, polygonal data is rasterized separately by accelerated graphics and color, opacity and depth information is merged using the super-z depth information – page 239, section 3.1, ¶1).  
Regarding claim 25, Bhalero discloses the computer-implemented method according to claim 13, wherein the volume rendering process comprises a ray casting process or a path tracing During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray – page 237, Col. 1, ¶2).  
Regarding claim 26, Bhalero discloses the computer-implemented method according to claim 25, wherein the shading process comprises computing shading for points along each of one or more rays cast during the ray casting process or along each of one or more primary rays used during the path tracing process (equation 2; Page 237, Col. 2. Also see eqns 4-7).  
Regarding claim 28, Bhalero discloses an apparatus (medical image rendered, abstract, section 1, ¶1. Also see section 4.3, page 246, ¶2-3) comprising: 
a processor (see section 4.3, page 246, ¶2-3); and 
a non-transitory memory storing therein a set of machine- readable instructions which when executed by the processor cause the processor (see section 4.3, page 246, ¶2-3) to: 
 	generate a volume rendering of a volumetric dataset (A method for quickly re-rendering volume data consisting of several distinct materials and intermixed with moving geometry is presented – abstract); 201918940 54 
 	determine, based on the volume rendering, depths of respective locations in the volume rendering (The technique works by storing depth, color and opacity information, to a given approximation, which facilitates accelerated rendering of fixed views at moderate storage overhead without re-scanning the entire volume – abstract.
A voxel representation that includes the material labeling and/or tissue occupancy values allows the intermediate depth structures (see later) to be built in a single pass.
During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray. The final stage is to composite the multiple
image and depth–buffer combinations controlled by color and transparency information – page 237, Col 1, ¶2. Also see fig. 1. Also see section “2. Super-z depth buffering”); 
 	generate a surface rendering of a surface using the depths and respective locations (Our compositing approximates this process (depending on the quality set by d ), regarding all segments as surfaces (see the first segments have a range of start depth values Section 4.1 for an empirical analysis) – page 239, section 2.2, last ¶); and 
 	combine the volume rendering and the surface rendering into a combined rendering of the volumetric dataset and the surface (see section 3. Combining volume data and surface rendered geometry, pages 239-240. Also see figs. 5 & 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalero in view of Vetter et al. (US 20180227568, hereinafter Vetter).

Regarding claim 4, Bhalero discloses the method according to any of claim 1, except, wherein the volume rendering process comprises a physically-based rendering process201918940 and the depths are obtained by sampling paths traced during the physically-based rendering process.  
	However, Vetter discloses, that volume rendering process comprises a physically-based rendering process201918940 and the depths are obtained by sampling paths traced during the physically-based rendering process (abstract, ¶0017-0020, ¶0029, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero, with the teaching of Vetter of using physically-based rendering process201918940 for volume rendering and the depths are obtained by sampling paths traced during the physically-based rendering process, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. 
Regarding claim 5, Bhalero in view of Vetter discloses the method according to claim 4, wherein the depths are obtained by determining, for each pixel in the volume rendering, an average depth value from a plurality of paths sampled to render the pixel by the physically-based rendering process (¶0044).  
Regarding claim 8, Bhalero discloses the method according to claim 7: wherein determining the depths of each respective location comprises modifying the initial values using data (see page 238, Col. 1, last ¶ - Col. 2, until equation 7).
 Bhalero is not found disclosing explicitly that obtainment is done from a physically-based rendering process.  
abstract, ¶0017-0020, ¶0029, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero, with the teaching of Vetter of using physically-based rendering process201918940 for volume rendering, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. 

Allowable Subject Matter
Claims 9-12, 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, none of the Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, the method according to claim 1, wherein determining the depths comprises determining, for at least some of the respective locations in the volume rendering, a plurality of depths per location and storing each of the plurality of depths in association with a location of the locations.  
Regarding claim 10, none of the Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, the method according to claim 1 further comprising selecting, for a given fragment of the surface, a surface rendering style or parameter for use in the surface 
Regarding claim 27, none of the Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, the computer-implemented method according to claim 13, wherein determining the depths of the surface at the respective locations comprises determining, for at least some of the respective locations, a plurality of depths per location and storing each of the plurality of depths in association with a location of the locations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NURUN N FLORA/Primary Examiner, Art Unit 2619